Citation Nr: 1428998	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-10 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969, April 2002 to November 2002, and from January 2005 to March 2006.  The Veteran also had Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A Notice of Disagreement was received in July 2008 with regard to several issues, a Statement of the Case was issued in March 2009, and a Substantive Appeal was received in March 2009.

The Veteran testified at a hearing before the Board in April 2010.  The transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2010, the Board remanded the claim, in part, to verify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) from 1997 to 1998; however, the dates of ACDUTRA and INACDUTRA during this period were not obtained.  The AOJ should make an additional attempt to obtain the requested information from the appropriate record depository.  38 C.F.R. § 3.159(c)(2).  Compliance with the Board's remand instructions is neither optional nor discretionary. See Stegall v. West, 11 Vet. App. 268, 271 (1998).


Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate government entity, to include the Veteran's Reserve unit, to secure copies of both service treatment records and personnel records, which reflect whether he was on ACDUTRA or INACDUTRA during the period from 1997 to 1998.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


